I would also affirm the judgment but wish to express an additional reason for my concurrence relating to appellant's third argument.
It is clear that R.C. 163.03 grants to an appropriating agency the authority to enter real property for the purposes set forth in that statute.
The issue in appellant's third argument is whether an agency seeking to enter property pursuant to the provisions of R.C.163.03 must obtain a search warrant prior to such entry. It is my opinion that the agency is not required to secure a search warrant to accomplish the purposes set forth in R.C. 163.03.
However, where entry to a building for purposes of inspection and appraisal is denied and it becomes evident that physical resistance or a clash between representatives of the agency and the owner is likely, the agency should not forcibly enter the property. In such circumstances it should seek to obtain a judicial order enjoining the property owner from interference with the rights conferred on the agency under R.C. 163.03. See,e.g., Duke Power Co. v. Herndon (1975), 26 N.C. App. 724,217 S.E.2d 82; Lewis v. Texas Power  Light Co. (Tex.Civ.App. 1955), 276 S.W.2d 950. The use of such injunctive remedy fully protects both parties and assures a peaceful and orderly compliance with R.C. 163.03 and related statutes.
Accordingly, I find that appellant's third argument is without merit.